DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-12 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jackson (United States Patent Application Publication 2017/0180690 A1).
	With respect to claims 1, 10 and 19, Jackson discloses an image projection apparatus and image projection method (fig. 1, par. 19: scanning laser projector 100) Further, in some embodiments, some of the faster 
data path control is performed in an ASIC and overall control is provided by a 
software programmable microprocessor.”) configured to correct a deflection angle in the vertical scanning direction of the optical scan device (par. 22-24: a feedback signal from the photodetectors is used to determine and control vertical scan amplitude), based on a number of times the laser beam is detected by the first light receiving region and a number of times the laser beam is detected by the second light receiving region (par. 24: the he vertical scan amplitude can be calculated using the feedback signal by determining the number of scans crossing the photodetector 110; par. 39: vertical scan 

With respect to claims 2 and 11, Jackson discloses the image projection apparatus as claimed in claims 1 and 10, wherein the first light receiving region and the second light receiving region are arranged at positions continuous along the vertical scanning direction (see the light sensing regions of 420, 426, 424, 422 in fig.4 and the continuous regions where they reside).

With respect to claims 3 and 12, Jackson discloses the image projection apparatus as claimed in claims 2 and 11, wherein the first light receiving region and the second light receiving region (first and second regions can be arbitrarily defined in fig.4, such that they overlap) are arranged at positions that partially overlap along the vertical scanning direction (see the light sensing regions of 420, 426, 424, 422 in fig.4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (United States Patent Application Publication 2017/0180690 A1) in view of Murakami (United States Patent Publication   4,962, 981).
With respect to claims  8 and 17, Jackson discloses the image projection apparatus as claimed in claim 1, but does not disclose  further comprising: a holding part configured to hold a result of a detection signal output from the first light receiving region and indicating detection of the laser beam by the first light receiving region, wherein the deflection angle controller acquires the number of times the laser beam is detected by the first light receiving region, based on the result of the detection signal held by the holding part and the processor performs the process 30further including holding a result of a detection signal output from the first light receiving region and indicating detection-65- of the laser beam by the first light receiving region, wherein the correcting the deflection angle in the vertical scanning direction of the optical scan device acquires the number of times the laser beam is detected by 5the first light receiving region, based on the result of the detection signal held by the holding.
Murakami discloses a holding part (21 in 9 or 48 in fig.5) configured to hold a result of a detection signal output from the first light receiving region and indicating detection of the laser beam by the first light receiving region (see the region of 12), wherein the deflection angle controller (see 31 in fig.9 see 48 in fig.5) acquires the number of times the laser beam is detected by the first light receiving region, based on the result of the detection signal held by the holding part (disclosed by the operation of fig.5) and the processor (see fig.5) performs the process 30further including holding a result of a detection signal output from the first light receiving region (see 12 and 33 in fig.5) and indicating detection-65- of the laser beam by the first light receiving region, wherein the correcting the deflection angle in the vertical scanning direction of the optical scan device acquires the number of times the laser beam is detected by 5the first light receiving region, based on the result of the detection signal held by the holding (see the operation of fig.5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the image projection apparatus of Jackson with the teaching of Murakami so that a holding part configured to hold a result of a detection signal output from the first light receiving region and indicating detection of the laser beam by the first light receiving region, wherein the deflection angle controller acquires the number of times the laser beam is detected by the first light receiving region, based on the result of the detection signal held by the holding part and so that  the processor performs the process further including holding a result of a detection signal output from the first light receiving region and indicating detection of the laser beam by the first light receiving region, wherein the correcting the deflection angle in the vertical scanning direction of the optical scan device acquires the number of times the laser beam is detected by the first light receiving region, based on the result of the detection signal held by the holding to enhance control of the mirror.


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (United States Patent Application Publication 2017/0180690 A1) in view of Murakami (United States Patent Publication   4,962, 981) and Kobayashi (United States Patent Publication 4, 513, 316).
With respect to claims 9 and 18, Jackson in view of Murakami discloses the image projection apparatus as claimed in claims 8 and 17, the number of times the laser beam is detected by the first light receiving region is based on a signal output from the circuit part (see Murakami and the operation of 48 in fig.5) but does not disclose wherein the holding part includes a latch circuit part, the latch circuit part holds the result of the detection signal until irradiation of the laser beam stops.
Kobayashi discloses the holding part includes a latch circuit part (see 376 which stores the count value of counter 362).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and method of Jackson in view of Murakami with the teaching of Kobayashi so that he holding part includes a latch circuit part, the latch circuit part holds the result of the detection signal until irradiation of the laser beam stops, and the number of times the laser beam is detected by the first light receiving region is based on a signal output from the latch circuit part to facilitate to enhance control of the mirror.


Allowable Subject Matter
Claims 4, 5-7, 13-16 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 4 and 13, the prior of record does not disclosed or render obvious the image projection apparatus as claimed in claim 1, 10  further comprising: a storage device configured to store information including combinations of a relationship of a number of times the laser beam is detected by the first light receiving region and an expected value corresponding to the first light receiving region, and a relationship of a number of times the laser beam is detected by the second light receiving region and an expected value corresponding to the second light receiving region, and a correction method for each of the combinations, in correspondence with each other, wherein the deflection angle controller performs a process including referring to the information stored in the storage device, and correcting the deflection angle in the vertical scanning direction by the correction method corresponding to a combination of a result of comparing the number of times the laser beam is detected by the first light receiving region and the expected value corresponding to the first light receiving region, and a result of comparing the number of times the laser beam is detected by the second light receiving region and the expected value corresponding to the second light receiving region.
With respect to claims 5, 13 and 20, the prior of record does not disclosed or render obvious the image projection apparatus as claimed in claims 1, 10, and 19, comprising: a detector configured to detect a phase error in a horizontal scanning direction of the laser beam and a change in a deflection angle in the horizontal scanning direction of the optical scan device, according to a deviation of a first pixel detected by the second light receiving region from a first predetermined value while the laser beam performs a horizontal scan in a first direction, and a deviation of a second pixel detected by the second light receiving region from a second predetermined value while the laser beam performs the horizontal scan in a second direction opposite to the first direction; and a corrector configured to correct each of the phase error and the change in the deflection angle in the horizontal scanning direction detected by the detector.
With respect to claims 6, 7, 15, and 16, they are objected to as they depend from objectionable claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/           Examiner, Art Unit 2882